





























AMENDED AND RESTATED
BBCN BANCORP, INC.


2007 EQUITY INCENTIVE PLAN


(Effective December 1, 2011)





--------------------------------------------------------------------------------



AMENDED AND RESTATED BBCN BANCORP, INC.


2007 EQUITY INCENTIVE PLAN
(Effective December 1, 2011)


BBCN Bancorp, Inc. hereby adopts in its entirety the BBCN Bancorp, Inc. 2007
Equity Incentive (“Plan”), as of December 1, 2011 (“Plan Adoption Date”). The
Plan was originally adopted on March 1, 2007, as the Nara Bancorp, Inc. 2007
Equity Incentive Plan, as later amended on July 25, 2007, the plan was amended
and restated as of December 1, 2011 to coincide with the first day as BBCN
Bancorp, Inc. Unless otherwise defined, terms with initial capital letters are
defined in Section 2 below.


SECTION 1
BACKGROUND AND PURPOSE


1.1 Background. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights (SARs), Restricted Stock,
Performance Shares and Performance Units.


1.2 Purpose of the Plan. The Plan is intended to attract, motivate and retain
the following individuals: (a) employees of the Company or its Affiliates; (b)
directors of the Company or any of its Affiliates who are employees of neither
the Company nor any Affiliate, and (c) consultants who provide significant
services to the Company or its Affiliates. The Plan is also designed to
encourage stock ownership by such individuals, thereby aligning their interests
with those of the Company’s shareholders.


SECTION 2
DEFINITIONS


The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:


2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the Act shall include such section, any valid rules or
regulations promulgated under such section, and any comparable provisions of any
future legislation, rules or regulations amending, supplementing or superseding
any such section, rule or regulation.


2.2 “Administrator” means the Board of Directors of the Company.


2.3 “Affiliate” means any corporation or any other entity (including, but not
limited to, Subsidiaries, partnerships and joint ventures) controlling,
controlled by, or under common control with the Company.


2.4    “Applicable Law” means the legal requirements relating to the
administration of Options, SARs, Restricted Stock, Performance Shares and
Performance Units and similar incentive plans




--------------------------------------------------------------------------------



under any applicable laws, including but not limited to federal and state
employment, labor, privacy and securities laws, the Code, and applicable rules
and regulations promulgated by the
NASDAQ, New York Stock Exchange, American Stock Exchange or the requirements of
any other stock exchange or quotation system upon which the Shares may then be
listed or quoted.


2.5 “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Shares and/or Performance Units.


2.6 “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan, including the Grant
Date.


2.7 “Board” or “Board of Directors” means the Board of Directors of the Company.


2.8    “Change in Control” means the occurrence of any of the following events:


(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;


(b) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;


(c)    The consummation of a liquidation or dissolution of the Company;


(d) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or


(e)    Other events specified by the Board in the Participant’s Award Agreement.


2.9 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.


2.10 “Committee” means one or more Committees appointed by the Board with
express and limited authority to administer certain aspects of the Plan. Upon
appointment of a Committee, the Board shall specify the precise authority of the
Committee with respect to the administration of the Plan.






--------------------------------------------------------------------------------



2.11 “Company” means BBCN Bancorp, Inc., or any successor thereto.


2.12 “Consultant” means any consultant, independent contractor or other person
who provides significant services to the Company or its Affiliates or any
employee or affiliate of any of the foregoing, but who is neither an Employee
nor a Director.


2.13 “Continuous Status” as an Employee or Consultant means that a Participant’s
employment or service relationship with the Company or any Affiliate is not
interrupted or terminated. “Continuous Status” shall not be considered
interrupted in the following cases: (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company and any Subsidiary or successor. A leave of absence approved by the
Company shall include sick leave, military leave or any other personal leave
approved by an authorized representative of the Company. For purposes of
Incentive Stock Options, no leave of absence may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If such reemployment is not so guaranteed, then on the one hundred eighty-first
(181st) day of such leave any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonqualified Stock Option.


2.14 “Director” means any individual who is a member of the Board of Directors
of the
Company or an Affiliate of the Company.


2.15 “Disability” means a permanent and total disability within the meaning of
Section
22(e)(3) of the Code, provided that in the case of Awards other than Incentive
Stock Options, the Board in its discretion may determine whether a permanent and
total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Board from time to time.


2.16 “Employee” means any individual who is a common-law employee of the Company
or of an Affiliate.


2.17 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option, and the price used to
determine the number of Shares payable to a Participant upon the exercise of a
SAR.


2.18    “Fair Market Value” means, as of any date, provided the Common Stock is
listed on an established stock exchange or a national market system, including
without limitation the Nasdaq National Market of the National Association of
Securities Dealers, Inc. Automated Quotation ("NASDAQ") System, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
on the Grant Date of the Award. If no sales were reported on the Grant Date of
the Award, the Fair Market Value of a share of Common Stock shall be the closing
price for such stock as quoted on the NASDAQ (or the exchange with the greatest
volume of trading in the Common Stock) on the last market trading day with
reported sales prior to the date of determination.


2.19 “Fiscal Year” means a fiscal year of the Company.


2.20 “Grant Date” means the date the Board of Directors of the Company approves
the Award or the first day if employment, whichever is later.




--------------------------------------------------------------------------------





2.21 “Incentive Stock Option” means an Option to purchase Shares, which is
designated as an
Incentive Stock Option and is intended to meet the requirements of Section 422
of the Code.


2.22 “Independent Director” means a Nonemployee Director who is (i) a
“nonemployee director” within the meaning of Section 16b-3 of the 1934 Act, (ii)
“independent” as determined under the applicable rules of the NASDAQ, and (iii)
an “outside director” under Treasury Regulation Section 1.162-27(e)(3), as any
of these definitions may be modified or supplemented from time to time.


2.23    “Individual Objectives” means as to a Participant, the objective and
measurable goals set by a “management by objectives” process and approved by the
Board in its discretion.


2.24 “Misconduct” shall include commission of any act in competition with any
activity of the Company (or any Affiliate) or any act contrary or harmful to the
interests of the Company (or any Affiliate) and shall include, without
limitation: (a) conviction of a felony or crime involving moral turpitude or
dishonesty, (b) violation of Company (or any Affiliate) policies, with or acting
against the interests of the Company (or any Affiliate), including employing or
recruiting any present, former or future employee of the Company (or any
Affiliate), (c) misuse of any confidential, secret, privileged or non-public
information relating to the Company’s (or any Affiliate’s) business, or (d)
participating in a hostile takeover attempt of the Company or an Affiliate. The
foregoing definition shall not be deemed to be inclusive of all acts or
omissions that the Company (or any Affiliate) may consider as Misconduct for
purposes of the Plan.


2.25 “NASDAQ” means The NASDAQ Stock Market, Inc.


2.26 “Nonemployee Director” means a Director who is not employed by the Company
or an
Affiliate.


2.27 “Nonqualified Stock Option” means an option to purchase Shares that is not
intended to be an Incentive Stock Option.


2.28 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.


2.29 “Participant” means an Employee, Nonemployee Director or Consultant who has
an outstanding Award.


2.30 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Board (in its discretion) or by a Board authorized Committee, to be
applicable to a Participant with respect to an Award. As determined by the Board
or Committee, the Performance Goals applicable to an Award may provide for a
targeted level or levels of achievement, including without limitation goals tied
to Individual Objectives and/or the Company’s (or a business unit’s) return on
assets, return on shareholders’ equity, efficiency ratio, earnings per share,
net income, or other financial measures determined in accordance with U.S.
generally accepted accounting principles (“GAAP”), with or without adjustments
determined by the Board. The foregoing definition shall not be deemed to be




--------------------------------------------------------------------------------



inclusive of all Performance Goals for purposes of this Plan. The Performance
Goals may differ from Participant to Participant and from Award to Award.


2.31 “Performance Shares” mean an Award granted to a Participant pursuant to
Section 8 of the Plan that entitles the Participant to receive a prescribed
number of Shares, or the equivalent value in cash, upon achievement of
performance objectives associated with such Award. The Notice of Grant shall
specify whether the Performance Shares will be settled in Shares or cash.


2.32    “Performance Units” mean an Award granted to Participant pursuant to
Section 8 of the Plan that entitles the Participant to a cash payment equal to
the value of a prescribed number of Shares upon achievement of performance
objectives associated with such Award.


2.33 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions that subject the Shares
to a substantial risk of forfeiture. As provided in Section 7, such restrictions
may be based on the passage of time, the achievement of Performance Goals, or
the occurrence of other events as determined by the Board or duly authorized
Committee, in its discretion.


2.34 “Plan” means this BBCN Bancorp, Inc. 2007 Equity Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.


2.35 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7. An Award of Restricted Stock constitutes a transfer of ownership of
Shares to a Participant from the Company subject to restrictions against
transferability, assignment, and hypothecation. Under the terms of the Award,
the restrictions against transferability are removed when the Participant has
met the specified vesting requirement. Vesting can be based on continued
employment or service over a stated service period, or on the attainment of
specified Performance Goals. If employment or service is terminated prior to
vesting, the unvested restricted stock reverts back to the Company.


2.36 “Rule 16b-3” means a person promulgated under the 1934 Act, and any future
regulation amending, supplementing or superseding such regulation.


2.37 “SEC” means the U.S. Securities and Exchange Commission.


2.38 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section
16 of the 1934 Act.


2.39 “Shares” means shares of common stock of the Company.


2.40 “Stock Appreciation Right” or “SAR” means an Award granted to a Participant
pursuant to Section 6. Upon exercise, a SAR gives a Participant a right to
receive a payment in cash, or the equivalent value in Shares, equal to the
difference between the Fair Market Value of the Shares on the exercise date and
the Exercise Price. Both the number of SARs and the Exercise Price are
determined on the Grant Date. For example, assume a Participant is granted 100
SARs at an Exercise Price of $10 and the notice of grant specifies that the SARs
will be settled in Shares. Also assume




--------------------------------------------------------------------------------



that the SARs are exercised when the underlying Shares have a Fair Market Value
of $20 per Share. Upon exercise of the SAR, the Participant is entitled to
receive
50 Shares [(($20-$10)*100)/$20].


2.41 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


SECTION 3
ADMINISTRATION


3.1 The Administrator. The Board of Directors of the Company shall be the
Administrator of the Plan.


3.2 Authority of the Administrator. It shall be the duty of the Board to
administer the Plan in accordance with the Plan’s provisions and in accordance
with Applicable Law. The Board shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to: (a) determining which Employees, Directors and Consultants shall
be granted Awards and the terms and conditions of such Awards, (b) interpreting
the Plan and adopting rules for the administration and application of the Plan
as are consistent therewith, (c) the interpretation, amendment or revocation of
any such rules, and (d) the authority to appoint one or more Committees to
administer certain aspects of the Plan, as expressly provided by the Board.


3.3 Delegation by the Administrator. The Board, in its discretion and on such
terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to two or more Nonemployee Directors acting
as a Committee to administer certain aspects of the Plan, as expressly provided
by the Board; provided, however, that the Board may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan’s qualification under Section 162(m) of the Code or Rule
16b-3.


3.3.1    All discretionary grants to Nonemployee Directors shall be administered
by an independent committee of the Board made up of only Nonemployee Directors.


3.4 Decisions Binding. All determinations and decisions made by the Board and
any delegate of the Board pursuant to the provisions of the Plan shall be final,
conclusive and binding on all persons, and shall be given the maximum deference
permitted by Applicable Law.


SECTION 4
SHARES SUBJECT TO THE PLAN


4.1    Number of Shares. Subject to adjustment, as provided in Section 4.3, the
total number of Shares initially available for grant under the Plan shall be
1,070,000, plus the Shares available for grant under the Nara Bancorp, Inc. 2001
Nara Bank 2000 Continuation Long Term Incentive Plan (the “2000 Plan”) (not to
exceed 230,000), for a maximum total of 1,300,000 Shares available for issuance
under the Plan. Upon stockholder approval of the Plan, no further Shares will be
issued




--------------------------------------------------------------------------------



under the Nara Bancorp, Inc. 2001 Nara Bank 2000 Continuation Long Term
Incentive Plan. Shares granted under the Plan may be authorized but unissued
Shares or reacquired Shares bought on the market or otherwise.


4.2 Lapsed Awards. If any Award made under the Plan expires, or is forfeited or
cancelled, or otherwise exercised without delivery of Shares (“Lapsed Awards”),
such undelivered Shares shall become available for future Awards under the Plan.
Lapsed Awards granted under the
2000 Plan shall immediately expire and no longer be available for issuance.


4.3 Adjustments in Awards and Authorized Shares. Except as provided under
Section 4.3.1, subject to any required action by the stockholders of the
Company, the number of Shares covered by each outstanding Award, and the per
Share exercise price of each such Award, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of common stock
resulting from a stock split, reverse stock split, recapitalization,
combination, reclassification, the payment of a stock dividend on the common
stock or any other increase or decrease in the number of such Shares of common
stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no issue
by the Company of Shares of stock of any class, or securities convertible into
Shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of common stock
subject to an Option.


4.3.1 Incentive Stock Options. Except as provided in Sections 4.3.2, any
adjustment to the maximum aggregate number of Shares to be issued through the
exercise of Incentive Stock Options must be approved by shareholders of the
Company within 12 months before or after the date a resolution is adopted by the
Board to adjust the maximum aggregate number of Shares to be issued through the
exercise of Incentive Stock Options.


4.3.2    Increase to Reflect Outstanding Shares. Any adjustment described in
Section
4.3 which merely reflects a change in the outstanding Shares, such as a stock
dividend or stock split, will be effective without shareholder approval.


4.4 Legal Compliance. Shares shall not be issued pursuant to the making or
exercise of an Award unless the exercise of Options and rights and the issuance
and delivery of Shares shall comply with the Securities Act of 1933, as amended,
the 1934 Act and other Applicable Law, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. Any Award
made in violation hereof shall be null and void.


4.5 Investment Representations. As a condition to the exercise of an Option or
other right, the Company may require the person exercising such Option or right
to represent and warrant at the time of exercise that the Shares are being
acquired only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.






--------------------------------------------------------------------------------



SECTION 5
STOCK OPTIONS


The provisions of this Section 5 are applicable to Options granted to Employees,
Directors, Nonemployee Directors and Consultants. Such Participants shall also
be eligible to receive other types of Awards as set forth in the Plan.


5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted at any time and from time to time as determined by the Board. The
Board may grant Incentive Stock Options, Nonqualified Stock Options, or a
combination thereof, and the Board, in its discretion and subject to Sections
4.1, shall determine the number of Shares subject to each Option.


5.2    Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the expiration date of the Option, the
number of Shares to which the Option pertains, any conditions to exercise the
Option, and such other terms and conditions as the Board, in its discretion,
shall determine. The Award Agreement shall also specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.


5.3 Exercise Price. The Board shall determine the Exercise Price for each Option
subject to the provisions of this Section 5.3.


5.3.1 Nonqualified Stock Options. Unless otherwise specified in the Award
Agreement, in the case of a Nonqualified Stock Option, the per Share exercise
price shall not be less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date.


5.3.2 Incentive Stock Options. The grant of Incentive Stock Options shall be
subject to the following limitations:


(a) The Exercise Price of an Incentive Stock Option shall be not less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date;
provided, however, that if on the Grant Date, the Employee (together with
persons whose stock ownership is attributed to the Employee pursuant to Section
424(d) of the Code) owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries,
the Exercise Price shall be not less than one hundred and ten percent (110%) of
the Fair Market Value of a Share on the Grant Date;


(b) Incentive Stock Options may be granted only to persons who are, as of the
Grant Date, Employees of the Company or a Subsidiary, and may not be granted to
Nonemployee Directors or Consultants. In the event the Company fails to obtain
shareholder approval of the Plan within twelve (12) months from the Plan
Adoption Date, all Options granted under this Plan designated as Incentive Stock
Options shall become Nonqualified Stock Options and shall be subject to the
applicable provisions of this Section 5.


(c) To the extent that the aggregate Fair Market Value of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by
the Participant during any calendar year (under all plans of the Company and any
parent or Subsidiary) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this




--------------------------------------------------------------------------------



Section 5.3.2(c), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted; and


(d) In the event of a Participant's change of status from Employee to Director
or Consultant, an Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonqualified Stock Option three (3) months and one (1) day following such
change of status.


5.3.3    Substitute Options. Notwithstanding the provisions of Sections 5.3.1
and 5.3.2, in the event that the Company or an Affiliate consummates a
transaction described in Section
424(a) of the Code (e.g., the acquisition of property or stock from an unrelated
corporation), persons who become Employees, Directors or Consultants on account
of such transaction may be granted Options in substitution for options granted
by their former employer. If such substitute Options are granted, the Board, in
its discretion and consistent with Section 424(a) of the Code, may determine
that such substitute Options shall have an exercise price of no less than
eighty- five percent (85%) of the Fair Market Value of the Shares on the Grant
Date.


5.4 Expiration of Options


5.4.1 Expiration Dates. Unless otherwise specified in the Award Agreement, but
in no event no later than ten (10) years from the Grant Date, each Option shall
terminate no later than the first to occur of the following events:


(a) Date in Award Agreement. The date for termination of the Option set forth in
the written Award Agreement;


(b) Termination of Continuous Status as Employee, Nonemployee Director or
Consultant. The last day of the three (3)-month period following the date the
Participant ceases his/her/its Continuous Status as an Employee, Nonemployee
Director or Consultant (other than termination for a reason described in
subsections (c), (d), (e) or (f) below);


(c) Misconduct. In the event a Participant’s Continuous Status as an Employee,
Nonemployee Director or Consultant terminates because the Participant has
performed an act of Misconduct as determined by the Board or by a duly
authorized Committee, all unexercised Options held by such Participant shall
immediately expire upon Participant’s receipt of written notice from the Company
to the Participant of such termination due to Misconduct; provided, however,
that the Board may, in its sole discretion, within thirty (30) days of such
termination, reinstate the Options by giving written notice of such
reinstatement to Participant. The Board will be guided by the Company’s bylaws,
human resource policies and business judgment rule and may seek the advice of
inside and/or outside counsel to assist in their determination as to the
reasonableness of the forfeiture and nature of the misconduct. In the event of
such reinstatement, the Participant may exercise the Option only to such extent,
for such time, and upon such terms and conditions as if the Participant had
ceased to be employed by or affiliated with the Company or a Subsidiary upon the
date of such termination for a reason other than Misconduct, disability or
death;






--------------------------------------------------------------------------------



(d) Disability. In the event that a Participant’s Continuous Status as an
Employee, Nonemployee Director or Consultant terminates as a result of the
Participant's permanent or total Disability, the Participant may exercise his or
her Option at any time within twelve (12) months from the date of such
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). If a Participant is deemed by the
Board to be permanently or totally Disabled, that Participant’s Option will
automatically vest. If, at the date of termination, the Participant is not
entitled to exercise his or her entire Option, the Shares covered by the
unexercisable portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan;


(e) Death. In the event of the death of a Participant, the Option may be
exercised at any time within twelve (12) months following the date of death (but
in no event later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant's estate or by a person who acquired
the right to exercise the Option by bequest or inheritance. Upon the death of a
Participant, the Option will automatically vest. If, after death, the
Participant's estate or a person who acquired the right to exercise the Option
by bequest or inheritance does not exercise the Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan;


(f) 10 Years from Grant. Unless otherwise specified above, an Option shall
expire no more than ten (10) years from the Grant Date; provided, however, that
if an Incentive Stock Option is granted to an Employee who, together with
persons whose stock ownership is attributed to the Employee pursuant to Section
424(d) of the Code, owns stock possessing more than 10% of the total combined
voting power of all classes of the stock of the Company or any of its
Subsidiaries, such Incentive Stock Option may not be exercised after the
expiration of five (5) years from the Grant Date.


(g) Change in Status. In the event a Participant’s status has changed from
Consultant to Employee, or vice versa, a Participant's Continuous Status as an
Employee or Consultant shall not automatically terminate solely as a result of
such change in status.


5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Board or duly authorized Committee shall determine in its discretion.


5.6 Exercise and Payment. Options shall be exercised by the Participant’s
delivery of a written notice of exercise to the Secretary of the Company (or its
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.


5.6.1 Form of Consideration. Upon the exercise of any Option, the Exercise Price
shall be payable to the Company in full in cash or its equivalent. The Board, in
its discretion, also may permit the same-day exercise and sale of Options and
related Shares, or exercise by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Exercise
Price (such previously acquired Shares must have been held for the requisite
period necessary to avoid a charge to the Company’s earnings for financial




--------------------------------------------------------------------------------





reporting purposes, unless otherwise determined by the Board), or by any other
means which the Board, in its discretion, determines to provide legal
consideration for the Shares, and to be consistent with the purposes of the
Plan.


5.6.2 Delivery of Shares. As soon as practicable after receipt of a written
notification of exercise and full payment for the Shares purchased, the Company
shall deliver to the Participant (or the Participant’s designated broker), Share
certificates (which may be in book entry form) representing such Shares.


SECTION 6
STOCK APPRECIATION RIGHTS


6.1 Grant of SARs. Subject to the terms of the Plan, a SAR may be granted to
Employees, Directors, Nonemployee Directors and Consultants at any time and from
time to time as shall be determined by the Board.


6.1.1 Number of Shares. The Board shall have complete discretion to determine
the number of SARs granted to any Participant.


6.1.2 Exercise Price and Other Terms. The Board, subject to the provisions of
the Plan, shall have discretion to determine the terms and conditions of SARs
granted under the Plan, including whether upon exercise the SARs will be settled
in Shares or cash. However, the Exercise Price of a SAR shall be not less than
one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date.


6.2 Exercise of SARs. SARs shall be exercisable on such terms and conditions as
the Board, in its discretion, shall determine.


6.3 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the term of the SAR, the conditions of
exercise and such other terms and conditions as the Board shall determine.


6.4 Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Board in its discretion as set forth in the Award Agreement,
or otherwise pursuant to the provisions relating to the expiration of Options as
set forth in Sections 5.4.


6.5 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to Shares, or the equivalent value in cash, from the Company in an
amount determined by dividing the Fair Market Value of a Share on the exercise
date by the following: (a) the difference between the Fair Market Value of a
Share on the date of exercise over the SAR Exercise Price, multiplied by (b) the
number of Shares with respect to which the SAR is exercised. If the Board
designates in the Award Agreement that the SAR will be settled in cash, upon
Participant’s exercise of the SAR the Company shall make a cash payment to
Participant as soon as reasonably practical.






--------------------------------------------------------------------------------



SECTION 7
RESTRICTED STOCK


7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Board, at any time and from time to time, may grant Shares of Restricted
Stock to Employees, Nonemployee Directors and Consultants in such amounts as the
Board, in its discretion, shall determine. The Board shall determine the number
of Shares to be granted to each Participant.


7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the Board,
in its discretion, shall determine. Unless the Board determines otherwise,
Shares of Restricted Stock shall be held by the Company as escrow agent until
the restrictions on such Shares have lapsed.


7.3 Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until expiration of the applicable Period of Restriction.


7.4    Other Restrictions. The Board, in its discretion, may impose such other
restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 7.4, including, without limitation,
provisions relating to expiration of restrictions equivalent to the provisions
relating to expiration of Options as set forth in Section 5.4.


7.4.1 General Restrictions. The Board may set restrictions based upon the
achievement of specific Performance Goals (Company-wide, business unit, or
individual), or any other basis determined by the Board in its discretion.


7.4.2 Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Board, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Board on or before the latest date permissible to enable the Restricted Stock to
qualify as “performance-based compensation” under Section
162(m) of the Code. In granting Restricted Stock which is intended to qualify
under Section
162(m) of the Code, the Board shall follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the
Restricted Stock under Section 162(m) of the Code (e.g., in determining the
Performance Goals).


7.4.3 Legend on Certificates. The Board, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions.


7.4.4 Minimum Restriction Period. The minimum Period of Restriction applicable
to Restricted Stock awards shall not be (a) less than one year for performance
based awards and (b) less than three years from the date of grant for time-based
vesting of grants.


7.5    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow




--------------------------------------------------------------------------------



as soon as practicable after expiration of the Period of Restriction. After the
restrictions have lapsed, the Participant shall be entitled to have any legend
or legends under


Section 7.4.3 removed from his or her Share certificate, and the Shares shall be
freely transferable by the Participant, subject to Applicable Law.


7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Board determines otherwise.


7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.


7.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.


SECTION 8
PERFORMANCE SHARES AND PERFORMANCE UNITS


8.1 Grant of Performance Shares/Units. Subject to the terms and conditions of
the Plan, Performance Shares and Performance Units may be granted to Employees,
Nonemployee Directors and Consultants at any time and from time to time, as
shall be determined by the Board in its discretion.


8.1.1 Number of Shares or Units. The Board will have complete discretion in
determining the number of Performance Shares and Performance Units granted to
any Participant, subject to the limitations in Sections 4.1.


8.1.2 Value of Performance Shares/Units. Each Performance Share/Unit will have
an value equal to the Fair Market Value of a Share.


8.2 Performance Objectives and Other Terms. The Board will set performance
objectives or other vesting provisions, including, without limitation,
time-based vesting provisions, in its discretion which, depending on the extent
to which they are met, will determine the number or value of Performance
Shares/Units that will be paid out to Participants. The time period during which
the Performance Goals or other vesting provisions must be met will be called the
“Performance Period.” Each Award of Performance Shares/Units will be evidenced
by an Award Agreement that will specify the Performance Period, and such other
terms and conditions as the Board, in its discretion, will determine. The Board
or a duly authorized Committee may set Performance Goals based upon the
achievement of Company-wide or Individual Objectives or any other basis
determined by the Board in its discretion.






--------------------------------------------------------------------------------



8.3 Earning of Performance Shares/Units. After the applicable Performance Period
has ended, the holder of Performance Shares/Units will be entitled to receive a
payment based on the number of Performance Shares/Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or


other vesting provisions have been achieved. After the grant of a Performance
Share/Unit, the Board, in its discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Share/Unit, however;
in no case may the Performance Period be less than one year from the date of
grant for performance based awards or less than three years from the date of
grant for time-based vesting of grants.


8.4 Form and Timing of Payment of Performance Shares/Units. Payment with respect
to earned Performance Shares/Units shall be made as soon as reasonably practical
after the expiration of the Performance Period. Notwithstanding the foregoing,
if the Participant is a “specified employee” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), any payments that
are to be made pursuant to this Plan that are considered to be non-qualified
deferred compensation distributable in connection with the Participant’s
separation from service with the Company for purposes of Section 409A and that
are due during the first six (6) months following the date of such separation
from service shall not be paid when due, but rather shall be accumulated and
paid on the first normal payroll date following the date that is six months
after Participant’s separation from service. This Plan shall be construed to
comply with the requirements of Section 409A and all other guidance issued by
governmental authorities with respect to Section 409A.


8.5    Cancellation of Performance Shares Units. On the date set forth in the
Award Agreement, all unearned or unvested Performance Shares/Units will be
forfeited to the Company, and again will be available for grant under the Plan.


SECTION 9
MISCELLANEOUS


9.1    Change In Control. Unless otherwise provided in the Award Agreement, in
the event of a Change in Control, unless an Award is assumed or substituted by
the successor corporation, then (i) such Awards shall become fully exercisable
as of the date of the Change in Control, whether or not then exercisable and
(ii) all restrictions and conditions on any Award then outstanding shall lapse
as of the date of the Change in Control.


9.2 Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Board shall notify each Participant as soon as
practicable prior to the effective date of such proposed transaction.
Notwithstanding anything to the contrary contained in this Plan or in any Award
Agreement, the Participant shall have the right to exercise his or her Award
until ten (10) days prior to such dissolution or transaction as to all of the
Shares covered thereby, including Shares as to which the Award would not
otherwise be exercisable.


9.3 No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company or an Affiliate to terminate any
Participant’s employment or service at any time, with or without cause. Unless
otherwise provided by written contract,




--------------------------------------------------------------------------------



employment or service with the Company or any of its Affiliates is on an at-will
basis only. Additionally, the Plan shall not confer upon any Nonemployee
Director any right with respect to continuation of service as a Director or
nomination to serve as a Director, nor shall it interfere in any way with any
rights which such Nonemployee Director or the Company may have to terminate his
or her directorship at any time.


9.4 Limitations on Awards. No Participant shall be granted an Award in any
Fiscal Year for where the underlying Shares of such Award represents more than
the lesser of: (i) one percent (1%) of the Company’s total number of outstanding
Shares immediately prior to the issuance of such Award, or (ii) two hundred
thousand (200,000) Shares; provided, however, that such limitation shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 4.3.


9.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or, otherwise, sale or disposition of all or
substantially all of the business or assets of the Company.


9.6 Beneficiary Designations. If permitted by the Board, a Participant under the
Plan may name a beneficiary or beneficiaries to whom any vested but unpaid Award
shall be paid in the event of the Participant’s death. Each such designation
shall revoke all prior designations by the Participant and shall be effective
only if given in a form and manner acceptable to the Board. In the absence of
any such designation, any vested benefits remaining unpaid at the Participant’s
death shall be paid to the Participant’s estate and, subject to the terms of the
Plan and of the applicable Award Agreement, any unexercised vested Award may be
exercised by the Board or executor of the Participant’s estate.


9.7 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. All rights with
respect to an Award granted to a Participant shall be available during his or
her lifetime only to the Participant. Notwithstanding the foregoing, the
Participant may, in a manner specified by the Board, (a) transfer a Nonqualified
Stock Option to a Participant’s spouse, former spouse or dependent pursuant to a
court-approved domestic relations order which relates to the provision of child
support, alimony payments or marital property rights and (b) transfer a
Nonqualified Stock Option by bona fide gift and not for any consideration to (i)
a member or members of the Participant’s immediate family, (ii) a trust
established for the exclusive benefit of the Participant and/or member(s) of the
Participant’s immediate family, (iii) a partnership, limited liability company
of other entity whose only partners or members are the Participant and/or
member(s) of the Participant’s immediate family or (iv) a foundation in which
the Participant an/or member(s) of the Participant’s immediate family control
the management of the foundation’s assets.


9.8    Restrictions on Share Transferability. The Board may impose such
restrictions on any Shares acquired pursuant to the exercise of an Award as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded or any blue sky
or state securities laws.






--------------------------------------------------------------------------------



9.9 Vesting Upon Death or Disability. All Awards will automatically vest upon
the Death of a Participant. Other than Options, which are discussed in Section
5.4.1(e), the Participant's estate will be granted the full vested Award. All
Awards will automatically vest upon the finding by the Board that a Participant
has a Disability within the means of Section 2.15.


9.10 Transfers Upon a Change in Control. In the sole and absolute discretion of
the Board, an Award Agreement may provide that in the event of certain Change in
Control events, which may include any or all of the Change in Control events
described in Section 2.8, Shares obtained pursuant to this Plan shall be subject
to certain rights and obligations, which include but are not limited to the
following: (i) the obligation to vote all such Shares in favor of such Change in
Control transaction, whether by vote at a meeting of the Company’s shareholders
or by written consent of such shareholders; (ii) the obligation to sell or
exchange all such Shares and all rights to acquire Shares, under this Plan
pursuant to the terms and conditions of such Change in Control transaction;
(iii) the right to transfer less than all but not all of such Shares pursuant to
the terms and conditions of such Change in Control transaction, and (iv) the
obligation to execute all documents and take any other action reasonably
requested by the Company to facilitate the consummation of such Change in
Control transaction.


9.11 Performance-Based Awards. Each agreement for the grant of Performance
Shares or other performance-based awards shall specify the number of Shares or
Units underlying the Award, the Performance Period and the Performance
Objectives (each as defined below), and each agreement for the grant of any
other award that the Board or duly authorized Committee determine to make
subject to a Performance Objective similarly shall specify the applicable number
of shares of Common Stock, the period for measuring performance and the
Performance Objective. As used herein, “Performance Objectives” means
performance objectives specified in the agreement for a Performance Share, or
for any other award which the Board or duly authorized Committee determine to
make subject to Performance Objectives, upon which the vesting or settlement of
such award is conditioned and “Performance Period” means the period of time
specified in an agreement over which Performance Shares, or another award which
the Board or duly authorized Committee determine to make subject to a
Performance Objective, are to be earned. Each agreement for a performance-based
award shall specify in respect of a Performance Objective the minimum level of
performance below which no payment will be made, shall describe the method of
determining the amount of any payment to be made if performance is at or above
the minimum acceptable level, but falls short of full achievement of the
Performance Objective, and shall specify the maximum percentage payout under the
agreement. Such maximum percentage in no event shall exceed one hundred fifty
percent (150%) of the Shares underlying the Award.


9.11.1 Performance Metrics. The Board or duly authorized Committee shall
determine and specify, in their discretion, the Performance Objectives in the
agreement for a Performance Share or for any other performance-based award,
which Performance Objective shall consist of: (i) one or more business criteria,
including (except as limited under Section 9.11.2 below for awards to Covered
Employees (as defined below)) financial, service level and individual
performance criteria; and (ii) a targeted level or levels of performance with
respect to such criteria. Performance Objectives may differ between Plan
Participants and between types of awards from year to year.






--------------------------------------------------------------------------------



9.11.2 Performance Objectives. The Performance Objectives for Performance Shares
and any other performance-based award granted to a Covered Employee, if deemed
appropriate by the Board or duly authorized Committee, shall be objective and
shall otherwise meet the requirements of Section 162(m)(4)(C) of the Code, and
shall be based upon one or more of the following performance-based business
criteria, either on a business unit or Company-specific


basis or in comparison with peer group performance: revenue; revenue growth;
total assets; growth of total assets; return on net assets; return on assets;
return on equity; return on capital; economic value added; total stockholder
return; net income; net income growth; pre-tax income; operating profit margin;
net income margin; market share; capacity utilization; increase in customer
accounts; cash flow; book value; earnings per share; stock price earnings ratio.
Achievement of any such Performance Objective shall be measured over a period of
years not to exceed ten (10) as specified by the Board or duly authorized
Committee in the agreement for the performance-based award. No business
criterion other than those named above in this Section
9.11.2 may be used in establishing the Performance Objective for an award to a
Covered Employee under this Section 9.11. For each such award relating to a
Covered Employee, the Board or duly authorized Committee shall establish the
targeted level or levels of performance for each such business criterion. The
Board or duly authorized Committee may, in their discretion, reduce the amount
of a payout otherwise to be made in connection with an award under this Section
9.11, but may not exercise discretion to increase such amount, and the Board or
duly authorized Committee may consider other performance criteria in exercising
such discretion. All determinations by the Board or duly authorized Committee as
to the achievement of Performance Objectives under this Section 9.11 shall be
made in writing. The Board or duly authorized Committee may not delegate any
responsibility under this Section 9.11. As used herein, “Covered Employee” shall
mean, with respect to any grant of an award, an executive of the Company or any
subsidiary who is a member of the executive compensation group under the
Company’s compensation practices (not necessarily an executive officer) whom the
the Board or duly authorized Committee deem may be or become a covered employee
as defined in Section
162(m)(3) of the Code for any year that such award may result in remuneration
over $1 million which would not be deductible under Section 162(m) of the Code
but for the provisions of the Plan and any other “qualified performance-based
compensation” plan (as defined under Section
162(m) of the Code) of the Company; provided, however, that the Board or duly
authorized Committee may determine that a Plan Participant has ceased to be a
Covered Employee prior to the settlement of any award.


9.11.3    Mandatory Deferral of Income. The Board, in their sole discretion, may
require that one or more award agreements contain provisions which provide that,
in the event Section
162(m) of the Code, or any successor provision relating to excessive employee
remuneration, would operate to disallow a deduction by the Company with respect
to all or part of any award under the Plan, a Plan Participant’s receipt of the
benefit relating to such award that would not be deductible by the Company shall
be deferred until the next succeeding year or years in which the Plan
Participant’s remuneration does not exceed the limit set forth in such
provisions of the Code; provided, however, that such deferral does not violate
Code Section 409A.






--------------------------------------------------------------------------------



SECTION 10
AMENDMENT, SUSPENSION, AND TERMINATION


10.1    Amendment, Suspension, or Termination. Except as provided in Section
10.2, the Board, in its sole discretion, may amend, suspend or terminate the
Plan, or any part thereof, at any time and for any reason. The amendment,
suspension or termination of the Plan shall not, without the consent of the
Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.


10.2 No Amendment without Shareholder Approval. The Company shall obtain
shareholder approval of any material Plan amendment (including but not limited
to any provision to reduce the exercise or purchase price of any outstanding
Options or other Awards after the Grant Date (other than for adjustments made
pursuant Section 4.3), or to cancel and re-grant Options or other rights at a
lower exercise price), to the extent necessary or desirable to comply with the
rules of the NASDAQ, the Exchange Act, Section 422 of the Code, or other
Applicable Law.


10.3    Plan Effective Date and Duration of Awards. The Plan shall be effective
as of the Plan Adoption Date subject to the shareholders of the Company
approving the Plan by the required vote), subject to Sections 10.1 and 10.2
(regarding the Board’s right to amend or terminate the Plan), and shall remain
in effect thereafter. However, without further shareholder approval, no Award
may be granted under the Plan more than ten (10) years after the Plan Adoption
Date.


SECTION 11
TAX WITHHOLDING


11.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).


11.2 Withholding Arrangements. The Board or duly authorized Committee, in its
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (a) electing to have the Company withhold otherwise deliverable
Shares or (b) delivering to the Company already-owned Shares having a Fair
Market Value equal to the minimum amount required to be withheld. The amount of
the withholding requirement shall be deemed to include any amount which the
Board or duly authorized Committee agrees may be withheld at the time the
election is made, not to exceed the amount determined by using the statutory
minimum federal, state or local income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered shall be determined as of the date taxes are required to be withheld.






--------------------------------------------------------------------------------



SECTION 12
LEGAL CONSTRUCTION


12.1 Liability of Company. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful grant or any Award or the
issuance and sale of any Shares hereunder, shall relieve the Company, its
officers, Directors and Employees of any liability in respect of the failure to
grant such Award or to issue or sell such Shares as to which such requisite
authority shall not have been obtained.


12.2    Grants Exceeding Allotted Shares. If the Shares covered by an Award
exceed, as of the date of grant, the number of Shares, which may be issued under
the Plan without additional shareholder approval, such Award shall be void with
respect to such excess Shares, unless


shareholder approval of an amendment sufficiently increasing the number of
Shares subject to the Plan is timely obtained.


12.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


12.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


12.5 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


12.6    Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California


12.7 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.


SECTION 13
EXECUTION


IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.


BBCN BANCORP, INC.








By:     _


